      Case 2:18-cv-00002-BMM Document 95-2 Filed 07/29/19 Page 1 of 3



Nadine Nadow
MT Bar # 58353967
601 Cheyenne St., #202
Golden, CO 80403
nnadow@gmail.com
(978) 501-7045


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

                                    )
JOHN MEYER,                         )
                                    )       Case No. 2:18-CV-0002-BMM
            Plaintiff,              )
      vs.                           )
                                    )
BIG SKY RESORT; SALEWA              )              EXHIBIT 2
NORTH AMERICA                       )
                                    )
            Defendants.             )
                                    )
                                    )
                                    )
                                    )
                                    )
        Case 2:18-cv-00002-BMM Document 95-2 Filed 07/29/19 Page 2 of 3



                                                                                   Nadine Nadow
                                                                           601 Cheyenne St., #202
                                                                                Golden, CO 80403
                                                                              nnadow@gmail.com
July 18, 2019

VIA EMAIL
Ian McIntosh
Crowley Fleck Attorneys
P.O. Box 10969
Bozeman, MT 59719
imcintosh@crowleyfleck.com

Re: Meyer v. Big Sky Resort

Dear Ian,

       I am writing in response to your letter dated July 17, 2019 requesting that John Meyer
and I withdraw the amended answer to Big Sky Resort’s counterclaim.

         Meyer’s abuse of process counterclaim filed against Big Sky Resort is proper. Your
initial contention, that the amended answer “was filed in direct violation of the Court’s July 3,
2019 Order (Doc. 89) (“Order”)”, is incorrect. The Order does not prohibit Meyer from filing an
abuse of process counterclaim as part of his answer to Big Sky Resort’s counterclaim against
him. Even if Big Sky Resort moves to dismiss the counterclaim, the case law supports the notion
that an abuse of process counterclaim is proper.

        Your main contention seems to be with the Court Order, which states, “Meyer similarly
alleges that Big Sky Resort’s ‘ulterior purpose in filing their abuse of process counterclaim was
to get Meyer to drop his meritorious lawsuit and pay its attorney fees.’” Order at 13-14 citing
Doc. 54-3 at 13. The Order states that, “Meyer’s allegations fail to establish that the motives of
Big Sky Resort, McIntosh, and Crowley Fleck in continuing litigation as a means of obtaining a
settlement proved improper.” Order at 14 citing Hampton v. Nustar Mgt. Fin. Group, 2007 WL
119146 at *2 (D. Nev. Jan. 10, 2007).

        We believe that Hampton and the cases it relies upon support the filing of an abuse of
process counterclaim. In Hampton, the party claiming abuse of process “merely allege[d] that the
willful act was the lawsuit and the improper purpose was Hampton's failure to dismiss the
proceedings despite his knowledge that his claims have no basis.” Id. at *3. The Hampton court
held that “maintaining a lawsuit for the ulterior purpose of continuing litigation as a lever to
obtain a settlement is not an improper motive and would not demonstrate any ulterior purpose
other than resolution or settlement of the suit which is an acceptable use of process.” Hampton,
2007 WL at *2 (citing Rashidi v. Albright, 818 F. Supp. 1354, 1359 (D. Nev. 1993); Dutt v.
Kremp, 844 P.2d 786 (Nev. 1992)).
        Case 2:18-cv-00002-BMM Document 95-2 Filed 07/29/19 Page 3 of 3
                                                                               Meyer v. Big Sky Resort
                                                                                         July 18, 2019
                                                                                                Page 2
        The facts of Hampton and the cases it relies upon support Meyer filing the abuse of
process counterclaim. In this case, unlike the Hampton case, Meyer has alleged that Big Sky
Resort did more than merely file an abuse of process counterclaim despite knowing the
counterclaim has no basis. Hampton, 2007 WL at *2; cf. Rashidi v. Albright, 818 F. Supp. at *
1359 (reaffirming that “the filing of a complaint alone cannot constitute the willful act necessary
for abuse of process” and dismissing a claim after finding virtually no activity from the time the
claim was filed until the time it was dismissed.) In Dutt, the Nevada Supreme Court
distinguished between cases that are legitimately filed and those that are improperly filed for the
ulterior purpose of coercing settlement. Dutt v. Kemp, 894 P.2d 354, 360 (Nev. 1995) (overruled
on other grounds by LaMantia v. Redisi, 38 P. 3d 877, 880 (Nev. 2002). In Rashidi, the district
of Nevada held that “abusive measures” such as “minimal settlement offers” or batteries of
motions should be considered in determining whether the tort of abuse of process has been
adequately alleged. 818 F. Supp. at 1359.

        The allegations supporting Meyer’s counterclaim are grounded in existing law and will
survive any Rule 11 sanctions you may request. Big Sky Resort filed the abuse of process
counterclaim, acknowledged that Meyer had a meritorious lawsuit, and ignored controlling
Montana precedent that states “pressing valid legal claims to their regular conclusion, even with
an ulterior motive, does not by itself constitute abuse of process.” Brault v. Smith, 209 Mont. 21,
29 (Mont. 1984). Big Sky Resort filed continuous motions to dismiss using several attorneys,
withheld discovery relevant to a motion to dismiss, told Meyer if he did not want to be deposed
immediately before his wedding he could just drop his case, offered to dismiss the case if Meyer
paid $5,000 in attorney fees, and is now threatening sanctions if the compulsory counterclaim is
not withdrawn. For the above reasons, it is likely we will survive sanctions pursuant to 28 U.S.C.
§ 1927 and Fed. R. Civ. P. 11(c).

       Meyer previously offered to settle this case against Big Sky Resort, you, and Crowley for
$10 million. Given the changed circumstances of the case we would like to reoffer the same
agreement. Please convey the offer of settlement to your clients and its insurance carrier and
respond to us by July 25, 2019.


Thank you for your attention,

/s/ Nadine O. Nadow
Nadine O. Nadow


cc: Brad Condra
